I agree with the conclusion reached by my associate and with everything said in his opinion except that I am not at all certain that the first defense raised is unsound. Since the conclusion reached disposes of the suit favorably to the defendant, it is unnecessary that I make an exhaustive study of the first defense to which I have referred. But it seems to me that when a real estate agent, acting as such, accepts an offer on behalf of an owner whom he represents and then also on behalf of the owner agrees to sell the same property to some one else, the loss occasioned to the first prospective purchaser, if there is a loss, is caused by the action of the owner in refusing to carry out the contract which he has made with that prospective purchaser, and is not caused by the action of the real estate broker in his capacity as such.
If the real estate broker is also the agent and attorney in fact of the owner, and if, in that capacity, he refuses to carry out the contract made with the first prospective purchaser, then his refusal is the refusal of the owner, and, in refusing, he is acting on behalf of the owner as the agent and attorney in fact, and not as his real estate agent or broker.
But I have not gone exhaustively into this question because, as I have already said, the conclusion reached is, I am convinced, entirely sound in all other particulars.
I therefore concur in the decree and in all that has been said, except that which is said with reference to the defense numbered 1. *Page 342